11 F.3d 1070
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Michael SHARKEY, Petitioner,v.DEPARTMENT OF TRANSPORTATION, Respondent.
No. 93-3187.
United States Court of Appeals, Federal Circuit.
Oct. 12, 1993.

Before MAYER and LOURIE, Circuit Judges, and LAY, Senior Circuit Judge.*
PER CURIAM.


1
Michael Sharkey appeals the December 29, 1992, decision of the Merit Systems Protection Board, No. NY0432920495-I-1, which denied Sharkey's petition for review of the dismissal of his appeal from a settlement to which he and his attorney had agreed.  We affirm.


2
Sharkey first argues that the board failed to consider material facts in its interpretation of the settlement agreement.  However, he has not shown that the board's factual findings were unsupported by substantial evidence.  Indeed, the record fully supports the board's reading of the agreement.


3
Sharkey also asserts that the board misapplied the law of mutual mistake.  Again, the record shows that the board considered the relevant law.


4
The board concluded that on the advice of his attorney Sharkey voluntarily agreed to the settlement, which by its terms unambiguously disavowed any promises not set forth therein.  The board's decision is supported by substantial evidence, and is not arbitrary, capricious, an abuse of discretion, or otherwise contrary to the law.  See 5 U.S.C. Sec. 7703(c) (1988).



*
 Honorable Donald P. Lay, Senior Circuit Judge, United States Court of Appeals for the Eighth Circuit, sitting by designation